Citation Nr: 0845075	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1961 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent disability rating, effective from March 10, 2005.  
In November 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. 



FINDING OF FACT

The veteran's PTSD is manifested by reduced reliability and 
productivity due to such symptoms as flattened affect, 
impairment of short term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, as well as other 
symptoms not listed in the applicable rating diagnostic code 
(including nightmares, flashbacks, difficulty sleeping, 
anxiety, anger, irritability, disillusionment, survivor 
guilt, hypervigilance, and mood swings), creating a 
reasonable doubt as to whether a higher disability rating is 
warranted under the Rating Schedule.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 50 percent rating for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.   
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In this case, the veteran is challenging the evaluation 
assigned following the grant of service connection by the RO.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2005.  In the present 
case, the Board finds that the VCAA notice requirements have 
been satisfied with respect to the veteran's claim for a 
rating in excess of 50 percent for PTSD.  Although the March 
2005 notice letter primarily pertained to the claim for 
service connection for PTSD, the Board finds that this VCAA 
notice letter is sufficient for providing notice as to the 
issue currently on appeal.  In that regard, the Board notes 
that the claim for a higher rating for PTSD, following an 
initial rating assignment, is a downstream issue from the 
original grant of service connection for that disability.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that no additional section 5103(a) notice is 
required for such downstream issues.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The March 2005 letter informed the veteran of 
what evidence was required to substantiate the claim, and of 
his and VA's respective duties for obtaining evidence.  
Moreover, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Finally, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
his VA treatment records.  VA examinations were held in 2006 
and 2007.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
February 2008, the veteran completed a VCAA Notice Response 
form indicating he had no other information or evidence to 
submit.  It is therefore the Board's conclusion that no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

VA treatment records show that in March and April 2005 the 
veteran attended a three part pre-treatment education series 
abut PTSD.  In May 2005 he denied ongoing depression and 
reported he felt sad sometimes, but this was not ongoing or 
pervasive.  He denied suicidal or homicidal thoughts.  

On VA examination in May 2006, the veteran reported he was 
still jumpy from Vietnam, could not stand loud noise, felt 
threatened when people sneaked up on him, and did not enjoy 
crowds.  His wife reported he was irritable and snapped at 
her.  His only friends were military people.  He had been 
married to his wife since 1965, had raised two girls and 
three of his grandchildren, and reported he "keeps up" with 
his girls and grandchildren.  After service, he was meat 
cutter for Safeway from 1969 to 1978, was the union 
representative from 1978 to 1980, and then was secretary 
treasurer of the local union.  In 1983 he became director of 
the meat division until he retired in December 2000.  He said 
he had experienced difficulties with his irritability at 
work. 

Further history was to the effect that the veteran was living 
with his wife and youngest granddaughter.  His usual day 
involved reading the paper and watching television, and 
taking his wife to the store.  He went to a casino once a 
week, collected coins for a hobby, went to some community 
events, and went to church nearly every Sunday.  He had one 
friend, an ex-Marine, with whom he sometimes had dinner, and 
he kept in touch with a couple of old friends and his 
godmother.  He planned to go on a vacation involving a 
reunion of his wife's school class, and a reunion with Marine 
buddies.  He did yard work, cooking, ironing, and washing.  

The clinical evaluation of the veteran showed no impairment 
of thought process or communication, and no delusions or 
hallucinations.  He was neatly dressed, with good hygiene.  
His mood was appropriate to thought content, his eye contact 
was fair to good, there was no inappropriate behavior, and he 
was not suicidal or homicidal.  He was able to maintain his 
basic activities of daily living.  He was oriented and his 
long term memory was good, but his short term memory was not 
as good.  There was no history of obsessive or ritualistic 
behavior.  His speech was goal oriented and logical.  He had 
no panic attacks.  He reported he had a hot temper and tried 
to keep it under control.  He reported some impaired sleep 
with difficulty going back to sleep after waking at night.  
He was able to abstract and conceptualize well, and his 
comprehension, perception, and coordination were all good.  
There were no signs or symptoms of psychosis.  His insight 
and judgment were good.  The examiner described the veteran's 
symptoms of re-experiencing traumatic memories, his avoidance 
of triggers, and his problems with hyperarousal.  The veteran 
reported that his PTSD symptoms had worsened since the 
current Iraq war and since he retired.  The diagnoses 
included PTSD, and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.  His prognosis was fair.  

An August 2006 VA treatment record showed that the veteran's 
PTSD was presently stable clinically and he was not on any 
medications.  

VA treatment records show that in October 2006 the veteran 
was seen in the mental health clinic, and it was noted that 
as a result of his traumatic experiences in service, he 
suffered from severe chronic depression, anxiety, anger, 
irritability, labile mood swings, periodic nightmares and 
flashbacks, disillusionment, survivor guilt, and social 
withdrawal.  On examination, he was oriented and his thoughts 
and memory were within normal limits.  There was no evidence 
of hallucinations, delusions, or paranoid ideation.  A GAF 
score of 35 was assigned.  The VA psychologist opined that, 
due to the nature, severity, and chronicity of the veteran's 
PTSD, he could no longer maintain gainful employment and 
could not sustain effective social relationships.  His 
prognosis for improvement remained poor.  The psychologist 
noted that the veteran had used hard work and high levels of 
activity as a way of coping with his PTSD symptomatology.  
The psychologist also noted he could no longer work, suffered 
health problems, and had decreased activity levels, and "as 
a result he has experienced an exacerbation of his PTSD 
symptomatology".  

In a February 2007 VA treatment record, the VA psychologist 
reiterated the veteran's symptoms from the October 2006 
session.  The  psychologist also reviewed the  January 2007 
SOC and provided commentary on the RO's decision, and noted 
that the veteran had been "unable to work, due to the 
nature, severity, and chronicity of his PTSD since the year 
2000".  It was also noted that the veteran felt that the VA 
psychologist had spent more time with him than the VA 
examiner and therefore made a more accurate assessment of the 
severity of his PTSD.  

In a June 2007 VA treatment record, the veteran's symptoms 
due to PTSD were reiterated, and were essentially the same as 
in February 2007.  On mental status examination, he was 
oriented and his thoughts and memory were within normal 
limits, and there was no evidence of hallucinations, 
delusions, or paranoid ideation, and no suicidal plans.  The 
diagnoses included PTSD, severe, chronic, and a GAF score of 
35 was assigned.  The VA psychologist reviewed and provided 
commentary on the May 2007 SSOC, and explained why he 
assigned a GAF score of 35, noting that a GAF score of 35 
indicates major impairment in several areas, such as work, 
and that the veteran had been unemployed since 2000.  It was 
also noted that the veteran's GAF of 35 accurately reflected 
the objective evidence in the case, noting he suffered from 
social withdrawal and disillusionment, which caused him to 
neglect his family in times of stress.  The psychologist 
noted that the veteran also suffered chronic depression, 
labile mood swings, nightmares and flashbacks, and 
hypervigilance, all of which fit a GAF of 35.  The 
psychologist noted that the VA examiner's GAF score of 60 
indicated moderate symptoms or moderate difficulty in 
occupational functioning, which was "not true" since the 
veteran was "not able to work due to his PTSD".  The 
psychologist cited the symptoms listed in the criteria for a 
30 percent rating  and claimed that except for disturbances 
of mood and motivation, those symptoms had nothing to do with 
the diagnosis of PTSD.  

On VA examination in August 2007, the veteran reported that 
he had flashbacks from Vietnam, was angry all the time, and 
felt discriminated against because he is a veteran.  He took 
his wife shopping sometimes, called some old Marine friends, 
did not go to community events, went to church once in 
awhile, and went to a restaurant buffet once in awhile.  He 
did not sleep well at night.  His mental status examination 
was essentially the same as on the prior VA examination in 
2006, and showed no impairment of thought process or 
communication, no delusions or hallucinations.  He was 
oriented, his long term memory was good, and his short term 
memory was not as good as it used to be.  He had no panic 
attacks.  The examiner described the veteran's symptoms of 
re-experiencing the traumatic memories, his avoidance of 
triggers, and his problems with hyperarousal.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned.  It 
was noted that the veteran described increasing difficulty 
handling symptoms of PTSD, particularly anger.  As long as 
the veteran stayed away from others, he did better, and the 
few friends he had he kept in touch with by telephone.  

A December 2007 VA treatment record indicates that the 
veteran's symptoms attributed to his PTSD and his mental 
status examination remained essentially the same as noted in 
the June 2007 VA treatment record.  Likewise, his VA 
psychologist provided commentary on the RO's actions and 
whether the veteran should be entitled to a higher disability 
rating for his PTSD.  In a December 2007 VA treatment record 
addendum, the veteran's VA psychologist responded to the 
October 2007 SSOC, indicating that the Reno RO had "no 
clinically trained staff, therefore it would be totally 
inappropriate for [him, as the veteran's VA psychologist,] to 
discuss treatment modalities for PTSD" and that the RO could 
not "even comprehend the diagnosis of PTSD".  

On a VA examination in June 2008, the veteran reported he had 
retired as a union official after working in that capacity 
from 1978 to 2000, and that the cause of his retirement was 
that he was eligible by age or by duration of work.  

In November 2008 the veteran testified at his videoconference 
hearing that he had last worked in 2000 as a union 
representative, and that he had been written up at work for 
his anxiety and temper.  He claimed that led him to stop 
working because he could not handle it anymore.  He testified 
he was divorced as of May 2008, and claimed his hot temper 
led to the divorce.  He claimed he had no friends "here".  
He testified that he usually stayed at home, watched 
television, walked three miles every morning to relieve 
tension, and sometimes went to the mall to walk around.  He 
had nightmares approximately three times a week and 
flashbacks related to a bombing attack in 1967.  He reported 
an incident where he heard the sprinklers go on in the 
produce section of a grocery store and he hit the floor.  He 
testified he slept very lightly, and would be in and out of 
bed and checking the doors and looking out the windows.  He 
had problems with short term memory.  He testified he very 
seldom went out to a restaurant, mostly stayed at home, and 
did not go to family gatherings.  He reported he had suicidal 
thoughts, but  had learned to manage them, and if he was 
having those thoughts, he called his VA psychologist who 
would talk to him.  He got along with one neighbor who was a 
veteran of World War II and would talk with him.  He had a 
couple of Marine buddies whom he talked with by phone.  He 
said he was still best friends with his wife, but they just 
could not live together.  He testified he would panic and go 
into attack mode if he were in a room and somebody burst 
through the door.

At the videoconference hearing the veteran submitted, along 
with a waiver of RO review, a September 2008 VA treatment 
record by his VA psychologist.  This treatment record was 
essentially verbatim of prior VA treatment records - 
including the discussion regarding the veteran's symptoms 
attributed to his PTSD, his mental status examination, and 
the additional commentary by the VA psychologist.  In the 
last part of the record, the psychologist provided a "final 
summary", essentially admonishing the RO for the decision 
made in this case and other similar cases.  The psychologist 
indicated that the veteran could no longer maintain gainful 
employment and could not sustain effective social 
relationships, and that the RO erred in finding he was only 
30 percent disabled, which was tantamount to "telling him 
that he only has a moderate disabilities on a job which he 
doesn't have".  The psychologist indicated the RO ignored or 
discounted the GAF score of 35, even though he has the 
"required clinical credentials and over 28 years of 
continuous treatment of veterans with chronic, severe combat 
induced PTSD".

III.  Analysis

A.  Laws and Regulations

Once a veteran has been awarded service connection for a 
disease or disorder, VA will assign the veteran an 
appropriate disability rating after referring to the schedule 
of ratings for reductions in earning capacity for the 
specific injury or disability.  See 38 U.S.C. § 1155.  The 
rating is based, as far as practicable, upon the average 
impairments of earning capacity, in civil occupations, 
resulting from such injuries.  Id.  The Secretary has 
promulgated regulations to implement assignment of an 
appropriate disability rating, and separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.  After 
consideration of the aforementioned factors, and based on all 
the evidence of record that bears on occupational and social 
impairment, VA must assign a disability rating that most 
closely reflects the level of social and occupational 
impairment a veteran is suffering.  See id.

The veteran is appealing the original assignment of a 
disability evaluation following the grant of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The rating criteria pertaining to PTSD provide that a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

B.  Discussion

The record reflects that since at least March 2005 the 
veteran has had ongoing mental health treatment for his PTSD, 
and he has undergone two VA examinations, in May 2006 and 
August 2007.  A review of the objective evidence of record 
from this period tends to show PTSD symptoms of such a 
magnitude to produce some occupational and social impairment, 
with reduced reliability and productivity due to symptoms 
such as flattened affect, impairment of short term memory, 
disturbances of mood and motivation, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has also reported suffering from 
other symptoms which have been attributed to his PTSD, 
including nightmares, flashbacks, difficulty sleeping, 
anxiety, anger, irritability, disillusionment, survivor 
guilt, hypervigilance, and mood swings.  The Board therefore 
concludes that in considering all of the veteran's 
symptomatology attributed to his PTSD, and the resulting 
occupational and social impairment, that the veteran's 
service-connected PTSD more closely resembles the 50 percent 
level of impairment, with consideration of his ability to 
maintain some social and occupational relationships.  
38 C.F.R. § 4.7

The Board acknowledges the veteran's treating VA 
psychologist's narratives in this matter, in which he has 
expressed his disagreement with the RO's decisions.  As 
clarified at the hearing, medical personnel do not do the 
adjudications in this cases, as this is the province of the 
RO and, on appeal, the Board.  However, the Board will 
address the VA psychologist's concerns, as there is caselaw 
that is on point and pertinent to this case.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Board notes that in Mauerhan, the Court explained that 
38 C.F.R. § 4.130 lists diagnostic codes for more than 30 
mental disorders and sets forth one general rating formula to 
be used in rating all the listed disorders.  The Court 
indicated that, although section 4.130 makes clear that an 
understanding of the DSM-IV is essential for properly 
applying the rating formula, nowhere does it state that 
consideration of the DSM-IV in any way relieves VA from fully 
considering the specific rating criteria outlined in 38 
C.F.R. § 4.130 when rating the severity of a claimant's 
disorder.  Id.

In this case, the veteran's VA psychologist has essentially 
asserted that the RO erred by considering the symptoms as set 
out in the criteria for a 30 percent rating under Diagnostic 
Code 9411, claiming that those symptoms are not relevant to 
PTSD.  In that regard, the Court noted in Mauerhan that the 
symptoms listed in the criteria for a 30 percent rating in 38 
C.F.R. § 4.130 follow the phrase "such symptoms as", and 
are not intended to constitute an exhaustive list, but rather 
to serve as "examples" of the type and degree of the 
symptoms, or their effects, which would support the 
assignment of a particular rating.  The Court further noted 
that any suggestion that the Board is required, in complying 
with the regulation, to find the presence of all, most, or 
even some, of the enumerated symptoms is unsupported by a 
reading of the plain language of the regulation, and that 
VA's use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The Court 
held that the evidence applied in determining the level of 
impairment under section 4.130 is not restricted to the 
symptoms provided in the diagnostic code; rather, the 
official evaluating the case is to consider all symptoms of a 
claimant's condition which affect the level of occupational 
and social impairment.  Id.  

The Court in Mauerhan further noted that the idea of 
evaluating PTSD under a rating formula separate from that for 
other mental disorders was specifically considered and 
rejected when 38 C.F.R. §§ 4.16 and 4.125 through 4.132 were 
amended in 1996.  The portion of the Federal Register which 
records the amendment process indicated that one commentator 
suggested that [VA] evaluate [PTSD] not under a general 
rating formula for mental disorders but under a separate 
formula based on the frequency of symptoms particular to 
PTSD, i.e., nightmares, flashbacks, troubling intrusive 
memories, uncontrollable rage, and startle response.  It was 
noted in VA's Federal Register discussion that the 
distinctive PTSD symptoms listed by the commentator are used 
to diagnose PTSD rather than to evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions it is not the symptoms, but 
their effects, which determine the level of impairment.  61 
Fed. Reg. 52,695, 52,697 (Oct. 8, 1996). 

Thus, the Board concludes that an increase to a 50 percent 
rating is warranted for the veteran's service-connected PTSD.  
In order for an even higher rating of 70 percent to be 
assigned, however, the evidence of record would have to show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as those outlined in the criteria for 70 
percent under DC 9411.  In that regard, the Board notes that 
the treatment records and the VA examinations do not show 
most of the typical symptoms listed in the criteria for a 70 
percent rating, nor are similar symptoms shown.  Mauerhan, 
supra.

With regard to employment, the Board notes that the veteran 
has reported that he left his job because he could not handle 
it, and that he was written up at work for his anxiety and 
temper.  His VA psychologist has opined that, due to the 
nature, severity, and chronicity of the veteran's PTSD, he 
could no longer maintain gainful employment, and has pointed 
to the fact that the veteran does not now have a job and has 
not had a job since 2000.  The Board acknowledges that the 
veteran's PTSD symptoms have significant impact on his 
ability to work.  However, he has reported in the past that 
he "retired" in 2000 from his last job, as a union officer, 
a job which he had held for over 22 years.  He also reported 
that his retirement was based upon longevity, not disability.  
These statements tend to show that, while the veteran may 
have had problems at work due to his PTSD symptoms, he was 
able to continue working until he was eligible for 
retirement.  Moreover, in October 2006, the VA psychologist 
noted that the veteran had used hard work and high levels of 
activity as a way of coping with his PTSD symptomatology.  
The psychologist further noted that as a result of not 
working, suffering health problems, and having a decreased 
level of activity, the veteran had experienced an 
exacerbation of his PTSD symptomatology.  This statement by 
the VA psychologist further tends to support a finding that, 
while the veteran's PTSD symptoms may affect his 
employability, in fact, while working, the veteran was able 
to keep his PTSD symptoms somewhat at bay.  The Board makes 
this point not to penalize the veteran for continuing to work 
until he could retire; rather, the veteran is to be commended 
for continuing to work despite the PTSD symptoms he may have 
been experiencing.

The Board also notes that the veteran has exhibited social 
impairment due to his PTSD symptoms.  In that regard, the 
record shows that he has become more socially withdrawn 
during the course of the appeal.  He has been divorced from 
his wife of over 40 years, but indicated they still remain 
friends.  He keeps up with his daughters and grandchildren, 
three of whom he helped raise.  He keeps in touch with some 
Marine buddies who live out of State, and gets along well 
with a neighbor who is also a veteran.  

As to the symptoms listed in the criteria for a 70 percent 
rating, with regard to suicidal ideation, a review of the 
objective medical evidence shows that the veteran has denied 
suicidal thoughts or ideation, except in his testimony in 
November 2008 when he indicated he did have suicidal 
thoughts, but was able to manage by talking with his VA 
psychologist when he had such thoughts.  While the veteran 
has reported that he does not sleep well at night and checks 
the doors and windows, which may be interpreted as 
obsessional rituals, there is no indication that any such 
residuals interfere with the his routine activities.  His 
behavior has found to be appropriate on outpatient 
evaluations and on examinations.  He has been able to engage 
in leisure activities, including walking three miles a day, 
and there is no indication that he cannot attend to his ADLs 
(activities of daily living).  There has never been any 
findings that the veteran's speech is illogical, obscure, or 
irrelevant. 

While the VA psychologist has reported that the veteran has 
severe depression, and the veteran has testified that he 
would panic in certain situations, there is no indication 
that he has near continuous panic or depression which has 
affected his ability to function independently, 
appropriately, and effectively during this time period.  With 
regard to impaired impulse control, there have been no 
reports of or findings that the veteran has problems with 
impulse.  Nor has there been evidence that he has unprovoked 
irritability with periods of violence.  With regard to 
spatial disorientation, the Board notes that, on 
examinations, he has been found to be oriented.  He responded 
to questions appropriately, and was found to have no 
impairment of thought processes.  There has been no 
indication at any time that he has neglected his personal 
appearance or hygiene.

With regard to difficulty in adapting to stressful 
circumstances, in this area the veteran has reported 
problems.  He reported having problems with work and with 
being around others, and with other interpersonal areas.  
Although he has reported problems with establishing and 
maintaining effective relationships, the evidence of record 
does not show that he was unable to establish or maintain any 
relationships.  He maintains a friendship with his former 
wife, keeps up with his children and grandchildren, talks 
with Marine buddies by phone, and talks with one neighbor 
regularly.

The evidence as a whole demonstrates that the veteran's PTSD 
symptoms do not approximate the criteria for a 70 percent 
rating; however, it does appear that, with consideration of 
the doctrine of reasonable doubt, his symptoms approximate 
the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The 
evidence as to the veteran's impairment in work, family 
relations, judgment, thinking, and mood do not reflect that 
he has deficiencies in most areas, so as to support the 
assignment of a 70 percent rating for the period in question.  
See 38 C.F.R. § 4.130.

With regard to GAF scores, the Board notes that the veteran 
has been assigned scores ranging from 35 (by the VA 
psychologist from October 2006 through September 2008), to 45 
(on the most recent VA examination in 2008), and 60 (in May 
2006 April 2001).  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV), a GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  A GAF score from 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers and co-workers).  

The Board notes, however, that an examiner's or provider's 
classification of the level of psychiatric impairment, 
whether by words or by a GAF score, is to be considered, but 
is not per se determinative of the percentage rating to be 
assigned as the rating depends on evaluation of all the 
evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In view of 
the foregoing, the Board concludes that the evidence as a 
whole, including VA examinations, VA treatment records, and 
GAF scores, with application of the benefit-of-the-doubt 
rule, supports an increase to a 50 percent disability rating, 
but no higher, for the veteran's PTSD.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether a "staged" rating should be 
assigned for the veteran's PTSD, as the Court indicated can 
be done in this type of case.  Based upon the record before 
us, we find that, at no time since the initial award of 
service connection, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board, and there is no indication that a staged rating 
is warranted.


ORDER

An 50 percent disability rating for PTSD is granted, subject 
to the rules governing the payment of monetary benefits.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


